Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/16/2020, 10/5/2020, 5/5/2021, 9/20/2021, 9/24/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 9/17/2019, 12/2/2019 are acceptable for examination purposes.

Claim Analysis
	The term “compatible” in claim 1 has been interpreted to mean as disclosed in the Specification:
"Compatible with" or "compatibility" is intended to convey that the polymer binder does not violently react with the lithium metal powder resulting in a safety hazard. The lithium metal powder and the polymer binder may react to form a lithium-polymer complex, however, such complex should be stable at various temperatures. [0029]

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 3, 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 2, “a printable lithium composition comprised of lithium metal powder, a polymer binder compatible with the lithium metal powder, a rheology modifier compatible with the lithium metal powder, and a solvent compatible with the lithium metal powder and with the polymer binder” is unclear whether it refers to the same recitation in claim 1.  Clarification required.
Regarding claim 3, “the printable lithium composition forming the lithium metal anode comprises between about 5% to about 50% by weight of the lithium metal powder, between about 0.1% to about 20% by weight of the polymer binder, between about 0.1% to about 30% by weight of the rheology modifier, and between about 50% to about 95% by weight of the solvent” is unclear whether it is referring to the recitation in claim 1 or claim 2.  Clarification is required.
Regarding claim 8, “a printable lithium composition comprising lithium metal powder, a polymer binder compatible with the lithium metal powder, and a rheology modifier compatible with the lithium metal powder and the polymer binder”, it is unclear as to whether it is referring to the recitation in claim 1 or claim 2.  Clarification is required.
Further, “the printable lithium composition” in claim 8 is unclear which recitation is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 17, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson (US 2005/0239917) in view of Laramie (US 2017/0338475).
Regarding claim 14, Nelson discloses a battery comprising:
a cathode;
an anode formed from a printable lithium composition comprised of lithium metal powder, a polymer binder compatible with the lithium metal powder, a rheology modifier compatible with the lithium metal powder, and a solvent compatible with the lithium metal powder and with the polymer binder.
Regarding claim 17, the printable lithium composition comprises about 5% to about 50% by weight of the lithium metal powder, between about 0.1% to about 20% by weight of the polymer binder, between about 0.1% to about 30% by weight of the rheology modifier, and between about 50% to about 95% by weight of the solvent, see calculation below from example 1 lithium metal powder ink:
Solution A - 26.5 g of polyimide (Pl) dissolved in 106.5 g GBL
Solution B - 17.8 g LiTFSi salt dissolved in 71.2 g GBL
178 g of the mixture of equal masses = 89 g of solution A + 89 g of solution B
89 g solution A = 26.5 g PI/133 g total = x PV/89 g total
=17.7 g Pl+ 71.3 g GBL
89 g solution B = 17.8 g PV/89 g total = x salt/89 g total
= 17.8 g salt+ 71.2 g GBL
Li solution composition:
37.9 g Li powder (4.6%)
26.5 g C (3.2%) (rheology modifier)
17.7 g PI (2.1%) binder
17.8 g salt (2.1%) (rheology modifier)
574 g GBL + 71.3 g GBL + 71.2 g GBL = 716.5 g GBL (88%)
Total 816.4 g

Regarding the lithium powder, 4.6% is close enough to Applicant’s range of 5- 50% that one would envisage 4.6% to meet Applicant’s claimed range.
It is noted that the presence of the conductive material and the lithium salt modifies the rheology of the lithium composition.

Regarding claim 18, Nelson discloses a battery comprising:
a cathode;
an anode comprising a substrate coated with a printable lithium composition comprising lithium metal powder, a polymer binder compatible with the lithium metal powder, and a rheology modifier compatible with the lithium metal powder and the polymer binder providing a three-dimensional support structure for preventing degradation and increasing the durability of the substrate when coated with the printable lithium composition.
Regarding claim 18, wherein the printable lithium composition comprises between about 70% to about 85% by weight of the lithium metal powder and between about 15% to about 30% by weight of the polymer binder and the rheology modifier, Nelson discloses the composition would contain from about 40 to 80 percent lithium powder, from about 30 to 70 percent conductive material and from about 10 to 20 percent polymer binder on a dry weight basis, where the dry weight would include the lithium powder and any optional conductive material or lithium salt [0149].  It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Swain et. al., 33 CCPA 1250, 156 F.2d 239, 70 USPQ 412.

Regarding claim 14, 18, Nelson does not disclose at least one interface layer applied to the anode forming a composite anode.  Nelson discloses it is important to be able to control the interface between the electrolyte and the lithium electrode, particularly when the electrolyte is a solid and to control dendrite growth for secondary batteries [0003]. Laramie teaches a protective layer between an electrolyte layer and an anode [0054].  The protective layer may permit the transfer of ions across the layer while electrochemical cells exhibit significantly increased cycle life and/or decreased initial resistance as compared to electrochemical cells including certain existing protective layers [0049].  In prior art, it is desirable to isolate the metallic lithium from the electrolyte and preventing any side reactions between lithium and the electrolyte [0003].  The protective layer comprises fused particles and unfused particles, and further contains ionically conductive particles and polymeric particles [0090].   It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the protective layer of Laramie to the anode of Nelson, as taught by Laramie, for the benefit of protecting Nelson’s lithium anode.

Allowable Subject Matter
Claims 2, 3, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4-7, 9-13 are allowed.

The closest prior art is Laramie (US 2017/0338475).  Laramie discloses an interface layer between a surface of the lithium metal anode and a surface of the solid electrolyte comprising fused particles and unfused particles, and further contains ionically conductive particles and polymeric particles [0090], but does not disclose nor suggest the interface layer formed of a printable lithium composition comprised of lithium metal powder, a polymer binder compatible with the lithium metal powder, a rheology modifier compatible with the lithium metal powder, and a solvent compatible with the lithium metal powder and with the polymer binder, as recited in claim 1. (emphasis added)
Claims 2-13 depend from claim 1.
Regarding claim 15, Laramie does not disclose nor suggest the interface layer is formed from a second printable lithium composition comprised of a second lithium metal powder, a second polymer binder compatible with the second lithium metal powder, a second rheology modifier compatible with the second lithium metal powder, and a second solvent compatible with the second lithium metal powder and with the second polymer binder (emphasis added).
Regarding claim 16, Laramie does not disclose nor suggest the interface layer comprises a foil or film formed from a second printable lithium composition comprising a second lithium metal powder, a second polymer binder compatible with the second lithium metal powder, and a rheology modifier compatible with the second lithium metal powder and the second polymer binder, wherein the rheology modifier provides a three-dimensional support structure for preventing degradation and increasing the durability of the substrate when coated with the second printable lithium composition (emphasis added).
Regarding claim 19, Laramie does not disclose nor suggest the interface layer is formed from a second printable lithium composition comprised of a second lithium metal powder, a second polymer binder compatible with the second lithium metal powder, a second rheology modifier compatible with the second lithium metal powder, and a solvent compatible with the second lithium metal powder and with the second polymer binder (emphasis added).
Regarding claim 20, the interface layer comprises a foil or film formed from a second printable lithium composition comprising a second lithium metal powder, a second polymer binder compatible with the second lithium metal powder, and a second carbon- based rheology modifier compatible with the second lithium metal powder and the second polymer binder, wherein the second carbon-based rheology modifier is easily dispersible and provides a three-dimensional framework for supporting the second substrate when coated with the second printable lithium composition (emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724